DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 1-12 are pending.
Claims 1-12 are rejected below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Roytelman (U.S. 20150120222) in view of Powell (U.S. PG Pub. 20150088330).


As to claim 1, Roytelman teaches a system for controlling voltage supply to a portion of a distribution grid, the portion of the grid including a substation providing one or more transformers operable to increase or decrease the voltage supplied to consumers within the portion of the grid, the voltage control system for controlling voltage supply including, a measuring device to measure the property(ies) within the portion of the grid[0061], a storage device for storing one or more rules associating a trigger event with a response action associated with the substation[0066, 0078], wherein the response action includes altering the voltage supplied to consumers within the portion of the grid from the first value to the second value[0066, 0078], and a control device configured to receive a measurement of the property(ies) within the portion of the grid to determine whether the measurement matches a trigger event of any one of the rules, and for each triggered rule, to communicate instructions to the substation to perform the response action associated with the triggered rule[0066, 0078].  Roytelman teaches monitoring customer meters and having a system that allows for distribution operator to take corrective actions when alarms breach thresholds. 

As to claim 2, Roytelman teaches for controlling voltage supply to multiple portions of a distribution grid each supplied by a respective substation, the system including a measuring device associated with each one of the substations[0060], wherein the control device is configured to receive measurements of portions of the grid, and to determine whether the measurements match one or more trigger events and for each triggered rule, to communicate instructions to the corresponding substation associated with the rule to perform the response action associated with the triggered rule[0066, 0078].  

As to claim 3, Roytelman teaches wherein the trigger events are thresholds associated with the voltage, current, frequency or power consumption on a portion of the grid [0060 – alarms].  

As to claims 4 and 10, Roytelman teaches wherein the trigger events include associated time lapse between the trigger event first being observed and the response action being carried out, wherein the response action is only carried out in the trigger event is still triggered after the defined time has lapsed[0061].  

As to claim 5, Roytelman teaches wherein the response actions identify a voltage increase or a voltage decrease associated with a specific sub station [0066, 0078].  

As to claim 7, Roytelman teaches wherein the measuring device is configured to measure a first voltage supplied at a first time to the consumers within the portion of the grid, and wherein the measuring device forms part of a voltage control device operable to communicate the measured voltage to a network control device acting as the control device, the network control device being operable to determine where the measurement matches any one of the rules and to communicate instructions to the substation either directly or indirectly via the voltage control device[0066 which alarms].  

As to claim 8, Roytelman teaches wherein the measuring device, storage device and control device are all provided by a voltage control device, the voltage control device being operable to determine where the measurement matches any one of the rules and to communicate instructions to the substation directly in accordance with the response action [0066].  

As to claim 9, see the citations for claim 1 above. 

As to claim 12, Roytelman teaches including receiving the rules as an input from a user, and storing those rules[0066 operator control].


 Roytelman teaches most of the claimed invention, but fails to teach all of the invention.  However, this is an obvious variation as taught by Powell as follows:

As to claims 1 and 9, Powell a data set including a previously measured power consumption associated with previously measured values of (a) property(ies), the property(ies) being one of voltage, current, frequency or load, or a combination thereof[0063], a processing device to determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid[0071].

As to claim 6 and 11, Powell teaches wherein the system is operable to generate or update rules according to the most likely effect of altering the voltage supplied to consumers within the portion of the grid from a first value to a second value on the power consumption in the or each portion of the grid[0071].  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was created to include the teachings of Powell into the system and methods of Roytelman.  The motivation to combine is that Powell teaches lowering the voltage and monitoring can determine  optimal delivery voltage bands [0071]. 


Response to Arguments
Applicant's arguments filed 7-21-22 have been fully considered but they are not persuasive. Applicant argues that Roytelman does not teach wherein the response action includes altering the voltage supplied to consumer within the portion of the grid from the first value to the second value [0066, 0078].  Examiner disagrees; Applicant is correct that the operators are the ones that alter voltage, but nothing within the claims states that this cannot be done in this fashion.  The fact that it is done with human intervention does not change the fact that is done.  Furthermore, even if the claim were to state that the process is completely automated automating a manual operation is an obvious variation.  

Applicant also argues that the combination doesn’t teaches "a processing device to determine from the previously measured values of the property(ies) in the data set a most likely effect of altering the voltage supplied to consumers within the portionAttorney Docket No.: 103908-654890 of the grid from a first value to a second value on the power consumption of the consumers within the portion of the grid."  Powell as pointed out uses previous measurements for validation when determining proper optimal delivery voltage bands.  That is, once the measurements and validation occur, they are then used for constructing voltage bands for optimal deliver.  The energy is suppled, then using measurements and validation from previous voltage changes then voltage can be adjusted into the voltage bands (i.e. changing from a first value to a second value).  
As such the combination teaches all the claimed limitations and this action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119